NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



SANTOS HERNANDEZ a/k/a Santos                 )
Hernandez, Jr.,                               )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D15-1559
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed October 10, 2018.

Appeal from the Circuit Court for Polk
County; Catherine L. Combee, Judge.

Valarie Linnen, Atlantic Beach (withdrew
after briefing); Robin H. Stevenson, Bartow
(substituted as counsel or record), for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Michael Schaub and
Darla Dooley, Assistant Attorneys General,
Tampa, for Appellee.


PER CURIAM.

             Affirmed.

CASANUEVA, BLACK, and BADALAMENTI, JJ., Concur.